                                                                                         USDCSDNY
                                                                                         DOCUMENT
                               UNITED STATES DISTRICT COURT                              ELECTR~ICALLY FILE
                              SOUTHERN DISTRICT OF NEW YORK                              DOC #: _ _-+---1----
                                                                                         DATE'FILED: "' Zl ?oru
 -------------------------------------------------------------- X
 STINGRAY MUSIC USA, INC.,

                                        Plaintiff,                  ORDER REGULATING
             -against-                                              PROCEEDINGS

 uCAST LLC f/k/a QELLO, LLC,                                        19 Civ. 7473 (AKH)

                                          Defendant.
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 This matter having come before the Court on Plaintiffs Motion to Compel the

Production of Documents ("Plaintiffs Motion to Compel"), and the Court having reviewed the

case record, having heard the agreement between the Parties, and being otherwise advised in the

premises, it is hereby ordered that:

                 1.    Plaintiffs Motion to Compel is GRANTED.

                 2.    Defendant shall produce to Plaintiffs counsel all remaining non-privileged
                       documents within its possession, custody, or control responsive to Plaintiffs
                       First Request for Production on or before March 10, 2020.

                 3.    Defendant shall produce a Rule 30(b )( 6) witness for deposition on March 16,
                       2020, at 9:30 a.m. at the offices of Becker & Poliakoff, P.A., 45 Broadway,
                       17th Floor, New York, New York 10006.

                 4.    Discovery (excluding experts) shall close on March 16, 2020.




                 SO ORDERED.
Dated:           February 27, 2020
                 New York, New York
                                                                    United States District Judge




                                                        1
